DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
This Non-Final rejection is in response to the amendment filed on 9/30/2022. 
Claims 1-3, 6-17, and 19-27 are pending. Claims 1 and 9 were currently amended in the after final submission (which was not entered – see advisory action from 9/21/2022). Claims 1, 12, and 21 are independent claims. Claims 4, 5, and 18 are cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-17, 19-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2011/0109810 A1, hereinafter Li, also from IDS/ISR) with Rose et al. (US 2014/0205009 A1, hereinafter Rose) for inherency in view of Phillips et al. (US 2015/0089073 A1, hereinafter Phillips).
Regarding claim 1, Li teaches a fast channel changing circuitry, configured to:
receive a request to perform a digital channel change operation to a particular channel, [Figure 3 and Par.[0049] describes receiving a user request to change channel in the context of a PIP enablement where the current full screen is showing one channel and the PIP window is showing a second channel and the channel change request is to render the content of the PIP window on the main screen; the PIP context is irrelevant because the claim limitation only recites channel change request to “a particular channel” which is PIP channel content in Li];
receive a fast channel changing adapted content at a receiver device for content of the particular channel generated by scalable high efficiency video coding circuitry (SHVC), comprising an SHVC BL encoder and an SHVC EL encoder, [Abstract and description related to Figures 3 and 4 show receiving scalable content to enable fast channel change], the fast channel changing adapted content comprising:
a first stream comprising a base layer (BL) generated by a SHVC BL encoder processing down-sampled content that is down-sampled from a first content carried on the particular channel, [Abstract and description related to Figures 3 and 4 show the temporary stream displayed while waiting for decoded enhancement layer is a BL (first stream) and it is inherent in Li that BL is generated using down-sampling which is a standard technique used to generate BL in SVC and a BL encoder; see Rose reference below for evidence of inherency, see MPEP 2131.01.III]: and
a second stream comprising an enhancement layer (EL) generated by an SHVC EL encoder, wherein the EL comprises supplemental content that, in combination with the BL, comprises a higher resolution content than the BL independently, [the “when” clause reads like intended result and may not be given patentable weight unless recited as a positive process step; Abstract and description related to Figures 3 and 4 establish receiving supplemental content in enhancement layers (EL) (second stream) and decoding them to display a regular stream on the main screen; Par.[0004] describes that BL may be independently decoded but the enhancement layer can only be decoded together with the base layer and any other intervening enhancement layers; Par.[0050] refers to the well-known idea which is that the BL displayed during channel change transition period is of lower resolution than the regular stream which includes both BL and EL; it is inherent in Li that an EL encoder is used to generate EL; see Rose reference below for evidence of inherency, see MPEP 2131.01.III]:
wherein a group of pictures (GOP) length of the first stream is smaller than a GOP length of the second stream, [Par.[0045] describes GOP length of the BL (first stream) is lower than a corresponding EL (second stream)];
decode and render the first stream while the second stream is decoded, and decode the second stream while the first stream is rendered, [Abstract, Figure 3 and 4 and Par.[0049] describe decoding and rendering a BL while the EL is received and decoded; Par.[0051] for Figure 4 embodiment describes the same where the decoder decodes BL and displays it while waiting for the EL to be decoded; claim is not clear if the EL (second stream) has already been received at the decoder to be decoded; in Figure 3 of Li, the EL is received and then decoded and in Figure 4 of Li, EL is already in the buffer and is simply decoded when the channel change is requested]; 
after completing decoding of a portion of the second stream combine the first stream and the second stream; and switch over from rendering the first stream to rendering a high resolution picture of the particular channel comprising the combined first stream and second stream, [Abstract, Figure 3 and 4 and description in Par.[0049] and [0051] describe seamless switch over to display regular stream which is a combination of BL and EL; see Par.[0004]; Par.[0050] refers to the well-known idea which is that the BL displayed during channel change transition period is of lower resolution than the regular stream which includes both BL and EL];
wherein the first stream and the second stream display different versions of the same digital content, [Abstract, Figure 3 and 4, Par.[0049]-[0051] describe a decoded BL (low quality) being displayed while the EL (high quality) is being received and decoded];
Rose reference provides inherency evidence for down-sampled content to generate a base layer in a scalable video coding (SHVC) environment using a BL encoder and an EL encoder, [Par.[0021] describes standard technique to generate the BL: “the standard SVC coder spatially down samples the original input sequence, and the resultant lower dimension frames are coded by a standard single-layer codec into the base layer”; see also Figure 1 which shows a BL encoder and a EL encoder and a decoder that produces a low resolution BL based stream and a regular reconstructed video stream that is a combination of EL and BL];
Li reference is not explicit about wherein the first stream is received from a first parallel buffer of multiple parallel buffers corresponding to multiple channels on a same radio frequency (RF) signal received from broadcast transmission wherein the multiple parallel buffers comprise BL content corresponding to the multiple channels, and different versions of same audio and video digital content; [Li is implicit about the feature of parallel buffers because it is able to simultaneously play both main screen and PIP and a modification such as the one claimed is obvious over Phillips as explained below; additionally, the limitation of same radio frequency signal is interpreted as the communication medium over which the content is received at the client device from a broadcast transmission which Li supports, see Par.[0005]];
Phillips in an analogous art, teaches wherein the first stream is received from a first parallel buffer of multiple parallel buffers corresponding to multiple channels on a same radio frequency (RF) signal wherein the multiple parallel buffers comprise BL content corresponding to the multiple channels, [Figures 2, 3A, 5, 6, 7, 8, and 9 among others describe the claimed invention features as recited; Par.[0042] describes parallel buffers operative to decode multiple streams from adjacent channels in parallel; the claim limitation ‘same RF signal’ is interpreted as a communication medium over which the content is received and is supported in Par.[0023]; Par.[0023], [0025], among others describe broadcast networks/transmission of TV content];
Phillips also teaches same audio and video digital content, [see Figure 9 for audio and video content played in sync];
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Li to explicitly describe parallel buffers for multiple channels with lowest bitrate content such as BL. The motivation/suggestion would have been to gain an additional head start with respect to the channel change operation that includes both audio and video played in sync, [Phillips: Par.[0042]; Figure 9];
Li and Phillips do not explicitly teach, wherein the audio is carried on the same Physical Layer Pipe (PLP) as the first stream, [Li focuses on scalable video coding and is implicit about audio being multiplexed and synchronized time wise with video in both the first and the second streams, see Par.[0004] for audio-visual services, IPTV and MPEG in Par.[0005] and Phillips also shows audio and video content played in sync showing implicit support for a multiplexed transmission of audio and video data; for clarity and abundance of evidence, Stein reference is provided below];
Stein teaches audio and video content (for first and second streams) and wherein the audio is carried on the same Physical Layer Pipe (PLP) as the first stream, [Par.[0118] describes multiplexing low bit rate audio and video streams to form channel change adapted content (first stream); Par.[0054] and [0058] among others describe the Channel Change (first) stream as lower quality than the Normal (second) stream; Figure 1 and TS1 Channel Change Video + Low bitrate Audio, Figure 1 and TS2 Regular Video and Regular Audio];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include low bit rate audio in the channel change content as taught by Stein. The motivation/suggestion would have been further optimization of transfer and decoding delay during the transitional period of a channel change operation, [Stein: Par.[0054], [0058]].
System Claim 12 is an obvious variant of Claim 1 and is rejected using the same rationale as in claim 1. Claim 12 is also broader and does not recite channel change operation and in essence simply recites a process where BL and EL are encoded for a particular content and BL is decoded first and rendered as temporary stream while EL is being received and decoded and combined with BL to replace the temporary stream. Claim 12 excludes the limitation that Claim 1 is amended to include namely, limitations from claim 25. 
Method claim 21 is an obvious variant of Claim 1 and is rejected using the same rationale as in claim 1. 
Regarding claim 2, Li and Phillips teach the fast channel changing circuitry of claim 1, and Li teaches wherein the first stream and the second stream display different versions of a same audio and video content of the particular channel, [Abstract and elsewhere in Par.[0004] show that the content being displayed using BL (first stream) and EL (second stream) are the same but BL results in a low quality/resolution version as indicated in Par.[0050]]. 
Regarding claim 3, Li and Phillips teach the fast channel changing circuitry of claim 1, and Li teaches wherein the fast channel changing adapted content comprises a scalable high efficiency video coding (SHVC) bit stream comprising the BL and EL, [Abstract among other paragraphs cited above describe scalable coded video streams, BL and EL].
Regarding claim 6, Li and Phillips teach the fast channel changing circuitry of claim 3, and Li teaches wherein the SHVC bit stream provides spatial scalability, [Par.[0004] indicates SVC coding can apply spatial scalability].
Regarding claim 7, Li and Phillips teach the fast channel changing circuitry of claim 3, and Li teaches wherein the SHVC bit stream provides quality scalability, [Par.[0004] indicates SVC coding can apply quality scalability].
Regarding claim 8, Li and Phillips teach the fast channel changing circuitry of claim 3, and Li teaches wherein the SHVC bit stream provides temporal scalability, [Par.[0004] indicates SVC coding can apply temporal scalability].
Regarding claim 9, Li and Phillips teach the fast channel changing circuitry of claim 1, and Li teaches wherein the first and the second stream of the fast channel changing adapted content comprise simulcast streams, [Figure 4 and corresponding description shows an EL for the PIP window is also received and buffered at the same time as the BL for the PIP is received and displayed; both channel change content and regular streams are received simulcast in Figure 4 of Li; also BL and EL are received separately and at the same time and as indicated in Par.[0004] while BL is decoded and rendered independently, EL cannot be decoded and rendered independently as it requires to be combined with the BL to render a higher quality version of the content; these concepts are well-known and are inherent in Li and Rose reference used for inherency shows in Figure 1 how the LQ and HQ streams are generated]. 
Regarding claim 10, Li and Phillips teach the fast channel changing circuitry of claim 9, and Li teaches wherein the first stream comprises a low quality (LQ) version of the content and the second stream comprises a high quality (HQ) version of the content, [Abstract, Figure 3 and 4, Par.[0049]-[0051] describe a decoded BL (low quality) being displayed while the EL (high quality) is being received and decoded]. 
Regarding claim 11, Li and Phillips teach the fast channel changing circuitry of claim 10, and Li teaches wherein rendering the second stream comprises rendering the HQ version of the content in lieu of the LQ version via a switchover, [Abstract, Figure 3 and 4, Par.[0049]-[0051] describe a decoded BL (low quality) being replaced by a regular (BL + EL) stream]. 
Regarding claim 13, Li and Phillips teach the fast channel changing adapted content encoding system of claim 12, and Li teaches configured to generate the fast channel changing adapted content, by: generating the first stream with shorter group of picture (GOP) length than the second stream, [Par.[0045] describes GOP length of the BL (first stream) is lower than a corresponding EL (second stream)].
Regarding claim 14, Li and Phillips teach the fast channel changing adapted content encoding system of claim 13, and Li teaches wherein the first stream GOP length is 15 frames or less, [Par.[0045] describes one I frame every 12 frames (GOP length is less than 15 frames) in the base layer (~first stream)].
Regarding claim 15, Li and Phillips teach the fast channel changing adapted content encoding system of claim 13, and Li teaches further configured to generate the fast channel changing adapted content, by: generating the second stream with a higher GOP length than the first stream, [Par.[0045] describes GOP length of the BL (first stream) is lower than a corresponding EL (second stream); the BL is decoded and rendered faster because of access to the I frames quickly because of shorter GOP length]. 
Regarding claim 16, Li and Phillips teach the fast channel changing adapted content encoding system of claim 15, and Li teaches wherein the second stream GOP length is greater than 15 frames, [Par.[0045] describes one I frame every 48 frames (GOP length is greater than 15 frames) in the enhancement layer (~second stream)]. 
Regarding claim 17, Li and Phillips teach the fast channel changing adapted content encoding system of claim 12, and Li teaches wherein the fast channel changing adapted content comprises a scalable high efficiency video coding (SHVC) bit stream, [Abstract among other paragraphs cited above describe scalable coded video streams, BL and EL].
Regarding claim 19, Li and Phillips teach the fast channel changing adapted content encoding system of claim 12, and Li teaches wherein the fast channel changing adapted content comprises simulcast streams of the first stream and the second stream, [BL and EL are received separately and at the same time (simulcast) and as indicated in Par.[0004] while BL is decoded and rendered independently, EL cannot be decoded and rendered independently as it requires to be combined with the BL to render a higher quality version of the content; these concepts are well-known and are inherent in Li and Rose reference used for inherency shows in Figure 1 how the LQ and HQ streams are generated]. 
Claim 20 is a corresponding claim to claim 10 and is rejected as above.
Claim 22 is part of claim 21 and is rejected as above. 
Claim 23 is a corresponding claim to claim 10 and is rejected as above. 
Claim 24 is a corresponding claim to claim 13 and is part of claim 1 and is rejected as above. 
Regarding claim 27, Li and Phillips teach the fast channel changing circuitry of claim 1, and Phillips teaches wherein the BL and a second BL corresponding to second content are stored in the multiple parallel buffers for fast content switching between a first content associated with BL and a second content associated with the second BL, [claim limitation is interpreted as first and second content referring to the content corresponding to the multiple channels (current channel and changed channel) recited in claim 1; however, Phillips supports the claim limitation as noted in claim 1]. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Phillips in further view of Stein et al. (US 2009/0245393 A1, hereinafter Stein, also from IDS/ISR).
Regarding claim 25, Li and Phillips teach the fast channel changing adapted content encoding system of claim 12, and Li teaches wherein the first stream and the second stream display different versions of the same digital content, [Abstract, Figure 3 and 4, Par.[0049]-[0051] describe a decoded BL (low quality) being displayed while the EL (high quality) is being received and decoded]; and Phillips teaches same audio and video digital content, [dependent claim is obvious over Li in view of Phillips for the same reason as before, see Figure 9 for audio and video content played in sync]; 
Li and Phillips do not explicitly teach, wherein the audio is carried on the same Physical Layer Pipe (PLP) as the first stream, [Li focuses on scalable video coding and is implicit about audio being multiplexed and synchronized time wise with video in both the first and the second streams, see Par.[0004] for audio-visual services, IPTV and MPEG in Par.[0005]; for clarity, Stein reference is provided below];
Stein teaches audio and video content (for first and second streams) and wherein the audio is carried on the same Physical Layer Pipe (PLP) as the first stream, [see 112a rejection; Par.[0118] describes multiplexing low bit rate audio and video streams to form channel change adapted content (first stream); Par.[0054] and [0058] among others describe the Channel Change (first) stream as lower quality than the Normal (second) stream; Figure 1 and TS1 Channel Change Video + Low bitrate Audio, Figure 1 and TS2 Regular Video and Regular Audio];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include low bit rate audio in the channel change content as taught by Stein. The motivation/suggestion would have been further optimization of transfer and decoding delay during the transitional period of a channel change operation, [Stein: Par.[0054], [0058]]. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Li  and Phillips in view of Stein and in further view of Seo et al. (US 2014/0310010 A1, hereinafter Seo).
Regarding claim 26, Li, Phillips, and Stein disclose the fast channel changing adapted content encoding system of claim 25 and Stein teaches that the first stream includes lower quality audio/video and second stream includes higher quality audio/video as indicated in claim 25; they do not however, teach wherein the first stream provides mono, stereo content, or any combination thereof, and wherein the second stream provides higher grade audio comprising 5.1 channels of audio content, [claim limitation is interpreted as providing scalable audio which is referenced in Stein using known named version of audio for the first and the second streams which is deemed obvious over Seo reference below];
Seo teaches wherein the first stream provides mono, stereo content, or any combination thereof, and wherein the second stream provides higher grade audio comprising 5.1 channels of audio content, [Par.[0090] describes simulcasting scalable audio using a stereo channel with a 5.1 channel signal; see Figures 13 and 14];
It would have been obvious before the effective filing date of the claimed invention to modify Stein to include scalable audio corresponding to the low quality first stream and high quality second stream. The motivation/suggestion would have been to reduce transmission and decoding delay while channel change operation, [Stein: Par.[0054], [0058]. 
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. 
Applicant argument about transmitting multiple channels over RF signal is not persuasive because the claim limitation and the support in the applicant’s disclosure appear to indicate a communication medium over which the broadcast transmission of multiple channels occurs which are then stored in parallel buffers on the client side which Phillips supports and would modify Li to store BL content for different channels in parallel buffers and the modification is obvious for the reasons mentioned in the office action and because Li is implicit about the feature of parallel buffers as it is able to simultaneously play both main screen and PIP with main screen and PIP showing different channels. It is unclear if the Applicant is attacking references individually when the rejection is based on a combination of Li and Phillips. 
With respect to the amended limitation in claim 1 and as repeated in claim 25, Stein provides support as explained in the office action and in fact, tracks the subject matter as described in the Applicant’s disclosure Par.[0037]. It is unclear if the Applicant is arguing over limitations not recited in the claims. 
Independent claims are verbose but recite a collection of techniques that have been known and well-documented as demonstrated by the references cited in the rejection and do not pass the unobviousness test. While Li implicitly supports parallel buffers corresponding to multiple channels, Phillips reference is provided for more clarity for the amended claim limitation. Parallel decoding and parallel buffers are the simplest solution to fast channel change and is basic knowledge evident in the prior arts cited or otherwise reviewed. Independent claims simply recite the broad features of a fast channel change process on client equipment that is well understood and well known – every reference that is cited in this and previous rejection describes a fast channel change process that would support the independent claim limitations. Stein reference provides explicit evidence for multiplexing audio and video content to reduce sync-up delays during playback and this idea has been around for decades as a way to optimize audio and video playback seamlessly. Stein provides support for different versions of same audio and video content as is claimed and shows that the audio content is multiplexed with the video content for the channel change content in support of the amended claim limitation in claim 1 which was originally rejected in claim 25. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441